     Case: 6:15-cr-00043-GFVT-HAI Doc #: 359 Filed: 08/23/19 Page: 1 of 2 - Page ID#:
                                          2396


                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

CRIMINAL ACTION NO. 6:15-CR-43-GFVT-HAI


UNITED STATES OF AMERICA                                                             PLAINTIFF


V.                            MOTION TO CONTINUE TRIAL


RALPH MINIET                                                                         DEFENDANT

                                             * * * * *

        The United States of America moves the Court to continue the trial currently set for

Monday, September 9, 2019. In support of this motion, the Government asserts the

following:

        Several factors warrant the proposed continuance. First, the status and availability of

Maria Boada, a codefendant and essential witness in this case, is still up in the air. The BOP

recently advised undersigned counsel that Ms. Boada’s current medical condition still

prevents her from being transported. Therefore, the proposed continuance would allow the

Government the needed time in which to explore alternative means of her participation,

such as by and through deposition or through remote video access. Second, the undersigned

is scheduled to begin a trial with Judge Karen Caldwell in Pikeville, KY, on September 3,

2019. It appears as if that case will, in fact, be going to trial. It is possible that this trial

might spill over into the following week, creating scheduling issues for the Government.

Finally, the parties are in active plea negotiations, with a proposed plea agreement expected
                                                    1
   Case: 6:15-cr-00043-GFVT-HAI Doc #: 359 Filed: 08/23/19 Page: 2 of 2 - Page ID#:
                                        2397

to be approved and submitted to the Defendant today, Friday, August 23, 2019. The

requested continuance would allow the parties time to fully negotiate the terms of this

potential offer. I have spoken to defense counsel who has no objection to the continuance.

       Based on the foregoing, the Speedy Trial Act is tolled pursuant to 18 U.S.C. §§

3161(h)(3)(A) and (B). In addition, the ends of justice outweigh the public and Defendants’

interests in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7).

       Therefore, the United States respectfully requests that the Court grant a continuance

of thirty (30) days in order to secure the appearance of this essential witness.

                                          ROBERT M. DUNCAN, JR.
                                          UNITED STATES ATTORNEY

                                   By:    s/ W. Samuel Dotson
                                          Assistant United States Attorney
                                          601 Meyers Baker Rd. Suite 200
                                          London, KY 40741
                                          (606) 330-4827
                                          FAX (606) 864-3590
                                          wiliam.s.dotson@usdoj.gov




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 23, 2019, I electronically filed this document through the

ECF system, which will send notice of the filing to all counsel of record.

                                          s/ W. Samuel Dotson
                                          Assistant United States Attorney




                                                2
